              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    CHRISTIAN BRETT MARTINEZ,                     )
                                                  )
                  Plaintiff,                      )
                                                  )
    -vs-                                          )      Case No. CIV-21-344-F
                                                  )
    BOARD OF COMMISSION, et al.,                  )
                                                  )
                  Defendants.                     )


                                            ORDER

           United States Magistrate Judge Shon T. Erwin issued a Report and
Recommendation on May 25, 2021, recommending the dismissal of plaintiff’s 42
U.S.C. § 1983 action without prejudice to refiling for failure to comply with the
court’s order entered on April 29, 2021.1 Magistrate Judge Erwin advised plaintiff
of his right to object to the Report and Recommendation by June 11, 2021 and further
advised that failure to file a timely objection waives the right to appellate review of
the factual and legal issues addressed.
           To date, plaintiff has not filed an objection to the Report and Recommendation
or moved for an extension of time to file one. As plaintiff has not objected to the
Report and Recommendation within the time prescribed by Magistrate Judge Erwin,
the court accepts, adopts, and affirms the Report and Recommendation in its entirety.




1
  The April 29th order was returned as undeliverable. See, doc. no. 7. However, pursuant to Rule
5.4(a) of the court’s Local Civil Rules the order was deemed delivered as it was sent to plaintiff’s
last known address. The Report and Recommendation has not been returned.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Shon T. Erwin on May 25, 2021 (doc. no. 8) is ACCEPTED,
ADOPTED, and AFFIRMED. Plaintiff, Christian Brett Martinez’s 42 U.S.C.
§ 1983 action is DISMISSED WITHOUT PREJUDICE, pursuant to Rule 41(b),
Fed. R. Civ. P., for failure to comply with the court’s April 29, 2021 order.
        IT IS SO ORDERED this 24th day of June, 2021.




21-0344p001.docx




                                          2
